Citation Nr: 1758812	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-12 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether the reduction of the disability rating for prostate cancer from 100 percent to 20 percent, effective January 1, 2013, was proper.

2.  Entitlement to a disability rating in excess of 20 percent for prostate cancer beginning January 1, 2013.  
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from June 1962 to June 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which reduced the disability rating of prostate cancer from 100 percent to 20 percent effective January 1, 2013.  

The Veteran's November 2012 notice of disagreement (NOD) expressed disagreement with the reduction in disability rating.  The subsequent statement of the case (SOC) and the Veteran's March 2014 VA Form 9 addressed the increased rating issue, but not the reduction issue.  

Generally, in cases where a veteran's disability rating is reduced, the Board must determine whether the reduction of the disability rating was proper and must not phrase the issue in terms of whether the veteran is entitled to an increased rating.  Green v. Nicholson, 21 Vet. App. 512 (2006) (citing Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992)).

Here, however, the Board finds that both issues have been reasonably raised and appealed.  The rating decision, which addressed the reduction issue, implicitly denied an increased rating; the SOC, which addressed the increased rating issue, implicitly denied the reduction issue.  See, e.g., Cogburn v. McDonald, 809 F.3d 1232, 1235 (Fed. Cir. 2016).  The Board otherwise waives any jurisdictional defect as to the appeal of both issues.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This matter must be remanded pending additional development.

The Veteran's last VA examination for his prostate cancer residuals was in March 2012.  At that time he reported nighttime voiding between three and four times each night.

At a RO hearing held in January 2015, the Veteran asserted that his prostate cancer was still in an active status and that he remained under treatment by a private urologist at Providence Hospital.  He indicated that this physician wants to remove his prostate.  The Veteran further asserted that his voiding dysfunction had worsened since at least a year ago.  He explained that he is "just about starting to leak" (and need absorbent materials) and also reported voiding between six and seven times each night.

On remand, the Veteran should be scheduled for a VA examination to determine the current nature and etiology of any prostate cancer residuals.  Also, the file should be updated with current VA medical records as well as private treatment records from Providence Hospital that the Veteran identified during his January 2015 RO hearing.

Finally, the Veteran's representative argued in an October 2017 appellate brief that he has an upcoming VA examination scheduled in January 2018 for a different service-connected disability.  The representative argued that the upcoming VA examination may contain relevant information to aid the Veteran in substantiating the instant appeal.  The Board interprets this argument to mean that the representative wishes the Board to remand this case pending completion of the January 2018 VA examination, so that it can be considered in resolving this appeal.  

The questions of propriety of the reduction and the current 20 percent disability rating for prostate cancer are inextricably intertwined and a Board decision on the reduction claim would be premature.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Update the file with current medical records, to include any VA medical records and private records from Providence Hospital.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  Schedule the Veteran for a VA examination for his service-connected prostate cancer, to determine the current severity of that disability.  Following a review of the files, including any records obtained as a result of this remand, the examiner should offer an opinion on the current severity of the Veteran's prostate cancer, to specifically include whether there has been any local recurrence or metastasis, and consideration of any voiding and/or renal dysfunction, if present, and the severity of any such dysfunction. 

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  If the examiner cannot respond to the inquiries without resort to speculation, he or she must explain why this is so.

3.  After completing all preliminary development indicated, including completion of a January 2018 VA examination for the Veteran's other service-connected cancer disability (multiple myeloma), review the record and, if any benefit sought on appeal remains denied, furnish the Veteran and representative a supplemental statement of the case and give the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




